DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-19 are pending.
Claims 1-16 are rejected.
Claims 17-19 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2020 has been considered by the examiner, including foreign references DE-102014107572-A1 & DE-20104874-U1.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, Claim 1 recites the limitation “the mount is clamped gap-free in the objective tube by a direct clamping between the mount and the objective tube [emphasis added]” on Lines 9-10. This limitation is not described anywhere in the application as filed. While Applicant’s specification does recite “direct clamping” (see Page 3, Lines 27-33), the direct clamping is between the optical element and the objective tube. Further, Applicant’s specification defines direct clamping as clamping “without an intermediate mount for the optical element” (Page 3, Lines 30-31). There is not, however, any description in the Applicant’s specification, as filed, of direct clamping between the mount and the objective tube. Therefore, Examiner concludes that Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 2-9 & 15, Claims 2-9 & 15 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “the mount is clamped gap-free in the objective tube by a direct clamping between the mount and the objective tube” on Lines 9-10. It is unclear how the mount is clamped in the objective tube by direct clamping when Applicant’s specification defines direct clamping as “without an intermediate mount” (see Page 3, Lines 30-31). For the purpose of examination, “the mount is clamped gap-free in the objective tube by a direct clamping between the mount and the objective tube” is being interpreted as wherein there is no additional mount between the mount and the objective tube.
Regarding Claims 2-9 & 15, Claims 2-9 & 15 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP-H07191267-A).
Regarding Claim 1, Nakamura, as best understood, discloses an imaging unit (Fig. 1, an observation optical system; [0012]) for a surgical instrument (Fig. 12, a stereoscopic endoscope 1; [0003] & [0012]), the imaging unit comprising:
an objective tube (Fig. 1, a lens tube 4a; [0012]); and
an optical element (Fig. 1, a relay lens 10; [0012]) accommodated in the objective tube (the relay lens 10 is disposed in the lens tube 4a; see Fig. 1), wherein one or more of:
the optical element is clamped gap-free in the objective tube (Fig. 1, the relay lens 10 is secured in the lens tube 4a by a pair of spacers 11 which acts to narrow an inner diameter of the lens tube 4a and therefore gap-free; [0005] & [0012]) by a direct clamping between the optical element and the objective tube (there is no mount between the relay lens 10 and the lens tube 4a and is therefore directly clamped as defined by Applicant’s specification on Page 3, Lines 30-31; see Fig. 1);
the optical element is accommodated in a mount in the objective tube and the mount is clamped gap-free in the objective tube by a direct clamping between the mount and the objective tube; and
the optical element is accommodated in a centered mount.
Regarding Claim 2, Nakamura, as best understood, discloses the imaging unit according to Claim 1. Nakamura further discloses wherein the objective tube has a through-hole (Fig. 1, a bonding hole 15; [0012]) in a region of the optical element (the bonding hole 15 is disposed in a region of the relay lens 10; see Fig. 1), when the optical element is arranged in the objective tube in a region of the through-hole, the optical element is not brought into contact with an inner lateral surface of the objective tube (Fig. 1, in a region of the bonding hole 15, an adhesive 9 fills a gap between the relay lens 10 and an inner surface of the lens tube 4a; [0012] & [0013]). 
Regarding Claim 3, Nakamura, as best understood, discloses the imaging unit according to Claim 1. Nakamura further discloses wherein the objective tube has a through-hole (Fig. 1, a bonding hole 15; [0012]) in one or more of a region of the optical element (the bonding hole 15 is disposed in a region of the relay lens 10; see Fig. 1) and in a region of the mount, wherein when the mount with the optical element is arranged in the objective tube in a region of the through-hole, the mount of the optical element is not brought into contact with an inner lateral surface of the objective tube.
Regarding Claim 4, Nakamura, as best understood, discloses the imaging unit according to Claim 2. Nakamura further discloses wherein the through-hole is formed in the objective tube as one of a gap and a slot (the bonding hole 15 is a through-hole that defines an opening and is therefore a slot; see Fig. 1).
Regarding Claim 5, Nakamura, as best understood, discloses the imaging unit according to Claim 3. Nakamura further discloses wherein the through-hole is formed in the objective tube as one of a gap and a slot (the bonding hole 15 is a through-hole that defines an opening and is therefore a slot; see Fig. 1).
Regarding Claim 6, Nakamura, as best understood, discloses the imaging unit according to Claim 2. Nakamura further discloses wherein the through-hole in the objective tube for the optical element is formed between two slot connecting regions of the objective tube relative to a longitudinal extension of the objective tube (Fig. 1, the relay lens 10 is disposed longitudinally between a pair of spacers 11; [0003] & [0012]).
Regarding Claim 7, Nakamura, as best understood, discloses the imaging unit according to Claim 3. Nakamura further discloses wherein the through-hole in the objective tube for the optical element is formed between two slot connecting regions of the objective tube relative to a longitudinal extension of the objective tube (Fig. 1, the relay lens 10 is disposed longitudinally between a pair of spacers 11; [0003] & [0012]).
Regarding Claim 15, Nakamura, as best understood, discloses a surgical instrument (Fig. 12, a stereoscopic endoscope 1; [0003] & [0012]) comprising the imaging unit according to Claim 1 (THE REJECTION OF CLAIM 1 IS NOT RECITED HEREIN FOR THE SAKE OF BREVITY).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-H07191267-A) in view of Dahmen et al. (hereinafter "Dahmen") (US 2014/0235947).
Regarding Claims 8 & 9, Nakamura, as best understood, discloses the imaging unit according to Claims 6 & 7. Nakamura fails to explicitly disclose wherein at least one of the two slot connecting regions is formed as a weld seam.
However, Dahmen teaches an objective tube (Fig. 3, an optics tube 1; [0040]) and an optical element (Fig. 3, a rod lens 2; [0040]) accommodated in the objective tube (the rod lens 2 is disposed in the optics tube 1; [0040]); and
wherein the optical element secured by a connecting region of the objective tube wherein the connecting region is formed as a weld seam (Fig. 3, the rod lens 2 is fixed to the optics tube 1 by a weld seam 23; [0041]).
The advantage of the weld seam is to secure the rod lens to the optics tube with fewer additional components (Dahmen; [0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the spacers as disclosed by Nakamura, with the weld seams taught by Dahmen, to secure the rod lens to the optics tube with fewer additional components (Dahmen; [0011]).
Claims 10-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (hereinafter "Iguchi") (WO-2015118711-A1) in view of Takehana (US 2014/0333907).
Regarding Claim 10, Iguchi, as best understood, discloses an imaging unit (Fig. 2, an optical unit 1; [0011]) for a surgical instrument (Fig. 15, an endoscope 90; [0090]), the imaging unit comprising:
an objective tube (Fig. 2, a front frame portion 4; [0011]) accommodating at least one optical element (Fig. 2, a lens Lf3 is disposed in the front frame portion 4; [0020]); and
a sleeve tube (Figs. 2 & 4, a movable portion 3; [0011]) with two head ends (Fig. 4, two end portions 32; [0013]) for accommodating the objective tube (Fig. 2, the front frame portion 4 is inserted into the movable portion 3; [0018]); and
wherein the two head ends of the sleeve tube are formed in a tubular shape (Fig. 4, the two end portions 32 of the movable portion 3 are substantially tubular; [0013]), and the two head ends of the sleeve tube are connected to each other by at least one connecting bar (Fig. 4, a tubular portion 31; [0013]).
Iguchi, as best understood, fails to explicitly disclose wherein the at least one connecting bar is flexible in a radial direction relative to a longitudinal axis of the sleeve tube.
However, Takehana teaches an imaging unit (Fig. 4, a lens 5; [0041]), comprising:
an objective tube (Fig. 4, a lens frame 63; [0052]) accommodating at least one optical element (Fig. 3, a lens group 504; [0054]); and
a sleeve tube (Fig. 4, a guide barrel 52; [0052]) for accommodating the objective tube (the lens frame 63 is disposed inside of the guide barrel 52; see Fig. 3); and
wherein the sleeve tube is flexible in a radial direction relative to a longitudinal axis of the sleeve tube (Fig. 4, the guide barrel 52 is made of polycarbonate which is flexible; [0065]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the movable portion, and thus the tubular portion, as disclosed by Iguchi, to be made of polycarbonate, as taught by Takehana, as it has been held that the selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP § 2144.07).
Regarding Claim 11, Iguchi, as previously modified by Takehana and as best understood, discloses the imaging unit according to Claim 10. Iguchi further discloses wherein the at least one connecting bar comprises a plurality of connecting bars (Fig. 4, a plurality of tubular portions 31; [0013]) and the head ends of the sleeve tube are connected to each other by the plurality of connecting bars (Fig. 4, the two end portions 32 are connected by the plurality of tubular portions 31; [0013] & [0014]).
Regarding Claim 12, Iguchi, as previously modified by Takehana and as best understood, discloses the imaging unit according to Claim 11. Iguchi further discloses wherein one of a gap and a recess (Fig. 4, a plurality of holes 3a; [0014]) is formed in a peripheral direction of the sleeve tube between two adjacent connecting bars of the plurality of connecting bars (Fig. 4, the plurality of holes 3a are formed between adjacent tubular portions 31; [0014]).
Regarding Claim 13, Iguchi, as previously modified by Takehana and as best understood, discloses the imaging unit according to Claim 23. Iguchi further discloses wherein a width of one or more of the plurality of connecting bars is greater in the peripheral direction of the sleeve tube than a width of the gap or a width of the recess between the two adjacent connecting bars of the plurality of connecting bars (a width of each hole 3a of the plurality of holes 3a is smaller than a width of each tubular portion 31 of the plurality of tubular portions 31; see Fig. 1).
Regarding Claim 14, Iguchi, as previously modified by Takehana and as best understood, discloses the imaging unit according to Claim 10. Iguchi further discloses wherein the at least one connecting bar is curved in the radial direction relative to the longitudinal axis of the sleeve tube (the tubular portion 31 is substantially wedge-shaped; see Fig. 1 & 2).
Regarding Claim 16, Iguchi, as modified by Takehana and as best understood, discloses a surgical instrument (Fig. 15, an endoscope 90; [0090]) comprising the imaging unit according to Claim 10 (THE REJECTION OF CLAIM 10 IS NOT RECITED HEREIN FOR THE SAKE OF BREVITY).
Response to Arguments
Applicant’s arguments, see Page 6, filed May 4, 2022, with respect to the objections to the claims have been fully considered and are persuasive in light of amendments to the claims.
The objections to the claims have been withdrawn.
Applicant’s arguments, see Pages 6-7, filed May 4, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 2-9 & 11-13 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 2-9 & 11-13 have been withdrawn.
Applicant’s arguments, see Pages 7-8, filed May 4, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-9 & 15 have been fully considered and are not persuasive.
In response to Applicant’s argument that Nakamura fails to disclose or suggest that the optical element is clamped in the objective tube by direct clamping between the optical element and the objective tube, Examiner respectfully disagrees. As detailed above, Page 3, Lines 30-31 of Applicant’s specification define direct clamping as without an intermediate mount. Given that there is no mount between the relay lens 10 and the lens tube 4a, the relay lens 10 and the lens tube 4a are directly clamped.
Applicant’s arguments, see Page 8, filed May 4, 2022, with respect to the rejections under 35 U.S.C. § 102 of Claims 10-14 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795